
	

114 HR 926 IH: To amend title 38, United States Code, to improve the provision of guide dogs to veterans blinded by a service-connected injury.
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 926
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Mr. Amodei introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the provision of guide dogs to veterans blinded
			 by a service-connected injury.
	
	
		1.Provision of guide dogs to certain blind veterans
 (a)In generalSubsection (b) of section 1714 of title 38, United States Code, is amended to read as follows:  (b) (1)The Secretary shall provide guide dogs trained for the aid of the blind to a veteran who—
 (A)is blind by reason of a service-connected injury; (B)is enrolled under section 1705 of this title; and
 (C)elects to receive such a dog. (2)The Secretary may provide guide dogs trained for the aid of the blind to a veteran who is—
 (A)enrolled under section 1705 of this title; and (B)not otherwise described under paragraph (1)(A).
 (3)The Secretary may also provide a veteran described in paragraph (1) or (2) with mechanical or electronic equipment for aiding them in overcoming the disability of blindness..
 (b)Conforming amendmentSection 1714(d) of such title is amended by striking subsection (b) or (c) and inserting paragraph (1) or (2) of subsection (b) or subsection (c). (c)Effective dateThe amendments made by this section shall take effect on the date that is 60 days after the date of the enactment of this Act.
			
